          Case 3:17-cv-05517-EMC Document 392 Filed 04/12/21 Page 1 of 5



 1   LAEL D. ANDARA (SEN 215416)
     DANIEL E. GAIT AN (SEN 326413)
 2   ROPERS MAJESKI PC
     1001 Marshall Street, 5th Floor
 3   Redwood City, CA 94063
     Telephone:    650.364.8200
 4   Facsimile:   650.780.1701
     Email:       lael.andara@ropers.com
 5                 dani el. gait an@rop ers. com

 6   Attorneys for Plaintiff
     SINCO TECHNOLOGIES PTE LTD
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10

11   SINCO TECHNOLOGIES PTE LTD,                               Case No. 3:17CV5517

12                       Plaintiff,                            PLAINTIFF SINCO TECHNOLOGIES
                                                               PTE LTD’S OPPOSITION IN SUPPORT
13                                                             OF ITS DA UBERT MOTION TO
                                                               STRIKE AND IN OPPOSITION TO
14   SINCO ELECTRONICS (DONGGUAN) CO.,                         DEFENDANTS' MOTION FOR
     LTD.; XINGLE ELECTRONICS                                  ADMINISTRATIVE RELIEF
15   (DONGGUAN) CO., LTD.; XINGKE
     ELECTRONICS TECHNOLOGY CO., LTD.;                         Date:     TBD
16   SINCOO ELECTRONICS TECHNOLOGY                             Time:     TBD
     CO., LTD.; MUI LIANG TJOA (an                             Courtroom: 5
17   individual); NG CHER YONG aka CY NG (an                   Judge:    Edward M. Chen
     individual); and LIEW YEW SOON aka
18   MARK LIEW (an individual),                                Trial Date:        11/01/2021
                                                               Date Action Filed: 9/22/2017
19                       Defendants.

20

21

22            Plaintiff SinCo Technologies Pte. Ltd. (“SINCO”) respectfully opposes the motion by

23   Defendants SINCO ELECTRONICS (DONGGUAN) CO., LTD.; XINGKE ELECTRONICS

24   (DONGGUAN) CO., LTD.; XINGKE ELECTRONICS TECHNOLOGY CO., LTD.; SINCOO

25   ELECTRONICS TECHNOLOGY CO., LTD.; MUI LIANG TJOA; NG CHER YONG; and LEW

26   YEW SOON (herein “Defendants” or “XINGKE”) to strike SVACOA Daubert motion.

27   I.       INTRODUCTION

28            Faced with the reality that the opinions of its experts are likely inadmissible under Daubert.

     4837-4135-7540.5                                                  PLAINTIFF'S OPPOSITION IN SUPPORT
                                                       - 1 -                      OF ITS DA UBERT MOTION
                                                                                               3T7CV5517
       Case 3:17-cv-05517-EMC Document 392 Filed 04/12/21 Page 2 of 5



 1   XINGKE asks this Court to strike SINCO’s Daubert motion and permit opinion testimony without

 2   exercising its gatekeeping function. XINGKE’s argument is based upon the misguided notion that

 3   SINCO’s filing of its Daubert motion contained procedural deficiencies [ECF 386], which

 4   rendered it premature, thus failing to comply with the Court’s Third Amended Case Management

 5   and Pretrial Order for Jury Trial. This argument, however, is flawed on multiple grounds. First,

 6   because according to Civil L.R. 7-3(a), XINGKE’s assertions that SINCO’s Dan her! motion filing

 7   contains procedural deficiencies cannot be presented in an administrative Motion to Strike separate

 8   from its Opposition briefs, (“[any] evidentiary and procedural objections to the motion must be

 9   contained within the [Opposition] brief or memorandum.”) XINGKE’s submission of its Motion to

10   Strike SINCO’s            motion on procedural grounds is sufficient for denying the motion, as this

11   Court and other courts in this district have held time and again.

12            In any event, XINGKE’s arguments based upon an alleged “premature” filing of SINCO’s

13   Daubert motion are meritless, as SINCO has the right to bring pretrial Daubert motions to challenge

14   the reliability of expert witnesses’ opinion testimony.

15   II.      PROCEDURAL HISTORY

16            On February 1, 2021, the Court entered Third Amended Case Management and Pretrial

17   Order for Jury Trial, which sets forth the procedures by which the parties are required to follow in

18   submitting any motions in limine but does not explicitly detail timelines for filing separate Daubert

19   challenges. On March 26, 2021, SINCO filed its Daubert motion seeking to challenge the

20   reliability of opinion expert testimony to be presented by Henry Kahrs and Adrian Fleissig at trial.

21   This challenge comes nearly eight months before trial, which is set for November 01, 2021.

22            On April 2, 2021, following SINCO’s filing, Defendants sent an e-mail correspondence

23   demanding that the Daubert challenges be withdrawn, due to alleged procedural deficiencies based

24   on this Court’s Orders. Declaration of Daniel Gaitan in Support of its Opposition to Defendants

25   Motion to Strike {Gaitan Decl. Ex A.) On April 6, 2021, Defendants filed their administrative

26   motion pursuant to Local Rule 7-11, (the improper method) asking this Court to strike or deny

27   Plaintiffs Daubert motion to exclude the testimony of Henry Kahrs and Adrian Fleissig at trial,

28   based on procedural inconsistencies with the Court’s Third Amended Case Management and

     4837-4135-7540.5                                               PLAINTIFF'S OPPOSITION IN SUPPORT
                                                     -2-                       OF ITS DA UBERT MOTION
                                                                                              3T7CV5517
       Case 3:17-cv-05517-EMC Document 392 Filed 04/12/21 Page 3 of 5



 1   Pretrial Order for Jury Trial. On April 9, 2021, XINGKE filed its opposition to SINCO’s Daubert

 2   motion, and oral argument is set for May 6, 2021.

 3   III.     ARGUMENT
              A.  Defendants Improperly Brought This Motion Under Local Rule 7-11
 4
              Local Rule 7-11, which governs motions for Miscellaneous administrative relief, states:
 5
                “The Court recognizes that during the course of case proceedings a party may recpiire a
 6            Court order with respect to miscellaneous administrative matters, not otherwise governed
              by a federal statute, Federal or local rule or standing order of the assignedjudge. These
 7            motions woidd include matters such as motions to exceed otherwise applicable page
              limitations or motions to file documents under seal, for example. ”
 8
     Based on the plain text of L.R. 7-11, at the very core of XINGKE’s argument, lies a
 9

10   contradiction. XINGKE alleges that SINCO has failed to submit a timely motion on procedural

11   grounds—subject to this Court’s Third Amended Case Management and Pretrial Order for Jury

12   Trial. [ECF 386], “The Court should strike Plaintiffs Daubert motion because it was filed in
13
     violation of the Court orders”). Yet, in the same breath, it brings a motion under L.R. 7-11, which
14
     is designed by its plain construction to govern only miscellaneous administrative matters not
15
     otherwise governed by a local rule or standing order of the assigned judge.
16
              Thus, because XINGKE bases its argument concerning the alleged procedural deficiencies
17

18   in the filing of SINCO’s          motion on the Third Amended Case Management and Pretrial

19   Order, L.R. 7-11 is inapplicable. Additionally, this is not a motion to “exceed otherwise

20   applicable page limitations or motion to file documents under seal.” L.R. 7-11.
21
              B.        This Motion Should Be Denied Pursuant To Civil L.R. 7-3
22
              XingKe’s motion is improper pursuant to L.R. 7-3(a), which reads:
23            Any opposition to a motion may include a proposed order, affidavits or declarations, as
              well as a brief or memorandum under Civil L.R. 7-4. Any evidentiary and procedural
24            objections to the motion must be contained within the brief or memorandum.
25   When procedural objections are filed separately as a motion to strike, Civil L.R. 7-3(a) compels the

26   denial of the motion. XINGKE’s motion to strike is a procedural objection to SINCO’s Daubert

27   motion and should be denied based on Civil L.R. 7-3(a) alone. Gaitan Decl. Exh. A and [ECF 346.]

28   “SinCo’s filing of its Daubert Motion is premature and thus fails to comply with the Court’s Third

     4837-4135-7540.5                                              PLAINTIFF'S OPPOSITION IN SUPPORT
                                                     -3 -                     OF ITS DA UBERT MOTION
                                                                                           3:17CV5517
       Case 3:17-cv-05517-EMC Document 392 Filed 04/12/21 Page 4 of 5



 1   Amended Case Management and Pretrial Order for Jury Trial”) Similarly, other courts in this

 2   District have struck, ignored, or denied motions for failure to comply with Civil L.R. 7-3. For

 3   example, in Beauperthuy v. 24 Hour Fitness USA, Inc., 772F. Supp. 2d 1111 (N.D. Cal. 2011), the

 4   parties extensively briefed a motion for class decertification and filed motions to strike each other’s

 5   declarations on procedural grounds including failure to comply with Federal Rule of Civil

 6   Procedure 26. The court, in that case, wrote:

 7
              Local Rule 7—3(b) requires evidentiary and procedural objections to a motion to be
 8            contained within the opposition brief... The Court finds that Plaintiffs ’ two MTS [motions
              to strike] violate Local Rule 7-3(b) and Defendants 'MTS violates Local Rule 7-3 (c). Both
 9            parties have attempted to evade the briefing page limits by filing MTS instead offully
              voicing their evidentiary and procedural objections in their opposition and reply briefs as
10            recptired by the Local Rules. Accordingly, the Court DENIES all MTS and will only address
              the evidentiary arguments to the extent they are raised in the parties ’ briefs.
11

12   Id. at 119 (citations omitted). Again, in tBear v. Forman, 359 F. Supp. 3d 882, 896-97 (N.D. Cal.

13   2019), the parties briefed cross-motions for summary judgment, and filed separate evidentiary

14   objections, which were found to be improper and overruled due to failure to comply with L.R. 7-3:
15
              ... Defendant’s objections span 32 pages. These separate filings violate Civil Local Rules
16            7- 3(a), (c), which recpiire that “jalm evidentiary andprocedural objections to the jmotion
              or owositionl must be contained within the jowosition or reylvl brief or memorandum... ”
17            Accordingly, the Court overrules the parties ’ objections to the extent they are raised outside
              their opposition or reply briefs. Id. at 896-97 (Emphasis Added).
18
     Based upon an extensive catalog of decisions applying procedural objections like the one raised in
19
     XINGKE’s motion to strike, it is clear that the motion cannot be considered for any purpose. See,
20
     e.g., Chang v. Flagstar Bank FSB, No. 13-cv-05785-JST, 2014 WL 1245261, at *1 n.2 (N.D. Cal.
21
     Mar. 24, 2014) (“Chang separately filed objections to the evidence... Because these objections do
22
     not comply with the local rules of this district, the Court does not consider these objections for any
23
     purpose.”) Pursuant to L.R. 7-3, and Case law, the Court should not consider any arguments found
24
     within this improperly filed motion.
25
              C.        SinCo’s Da ubert Motion Was Timely and Properly Filed
26
              According to Moore’s Federal Practice Guide:
27
              [Tjhe best approach is to recpiire that challenges to expert testimony be made during
28            pretilal proceedings, either at the close of expert discovery or through in limine or other

     4837-4135-7540.5                                                 PLAINTIFF'S OPPOSITION IN SUPPORT
                                                       -4-                       OF ITS DA UBERT MOTION
                                                                                              3:17CV5517
       Case 3:17-cv-05517-EMC Document 392 Filed 04/12/21 Page 5 of 5



 1            motion immediately prior to trial. In cases involving multistage discovery, motions
              challenging expert witnesses can be presented in a similarly staged manner, ifnecessary.
 2

 3   32 Moore's Federal Practice - Civil 23.3 (2021). Yet, Defendants—without providing any legal

 4   authority in support—seem to suggest otherwise by indicating in their Motion for Administrative

 5   Relief that the relief SINCO appears to request from the Court should be brought as a Motion in

 6
     Limine. SINCO has not created any procedural deficiencies by filing its Daubert challenges
 7
     separate from its motions in limine. This notion is further supported by the fact that this Court has
 8
     set a hearing date for SINCO’s           challenges on May 6, 2021, and that the Honorable
 9
     Judge Chen has heard Daubert Motions filed as Motions to Strike on the merits that have
10

11   exceeded 21 pages [CASE NO. 13-CV-4700-EMC - Aylus Networks, Inc., v. Apple Inc -

12   Document Nos. 185, 208, 218, 245], research SINCO conducted prior to filing its Daubert.

13   IV.      CONCLUSION
14
              XINGKE’s motion should be summarily denied based on the reasons set forth above.
15
     Dated: April 12, 2021                         Respectfully submitted,
16
                                                   ROPERS MAJESKI PC
17

18
                                                   By:
19                                                       LAEL D. ANDARA
                                                         DANIEL E. GAITAN
20                                                       Attorneys for Plaintiff
                                                         SINCO TECHNOLOGIES PTE LTD
21

22

23

24

25

26

27

28

     4837-4135-7540.5                                               PLAINTIFF'S OPPOSITION IN SUPPORT
                                                     -5 -                      OF ITS DA UBERT MOTION
                                                                                            3T7CV5517
